Citation Nr: 1509152	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-09 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as a depression disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from October 1983 to July 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

Claims for service connection for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal.

The Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing in May 2014.  The transcript of that hearing is on file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for a psychiatric disability, claimed as depression, to include as due to his service-connected grand mal epilepsy disability.  A remand is necessary to afford the Veteran an examination of the claimed psychiatric disability.  

The report of a VA examination in November 2010 to determine the nature and etiology of any psychiatric disorder is inadequate for rating purposes.  First, there is a clinical history in service of psychiatric symptoms in the form of conversion reactions manifested as pseudoseizures which was not addressed by the November 2010 VA examiner.  

After service, there is medical evidence beginning in 1985-within one year after service-of a psychogenic seizure disorder and somatization disorder, both psychiatric somatoform disorders, and evidence of a separate neurological disorder-grand mal seizure (neurological) disorder.  This was also not addressed by the November 2010 VA examiner.  

Lastly, VA treatment records show that soon after service discharge, within the first year, the Veteran was hospitalized from March to May 1985 for psychiatric symptomatology.  At that time there was a question of whether or not the Veteran had attempted suicide.  That treatment report also noted that the Veteran was previously treated in October 1984 for psychiatric symptoms and a suicide attempt.  Inexplicably, the VA examiner at the November 2010 VA examination, who diagnosed bipolar disorder, failed to clearly address the question of the likelihood that the etiology of any current psychiatric disorder was directly related to service.  

The record also reflects that the Veteran has been receiving treatment from VA providers including for psychiatric disability, including most recently in December 2012.  Any outstanding VA treatment records dated since December 2012, and any other pertinent treatment records not on file, must be obtained prior to examination and considered in adjudicating this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain copies of any outstanding records of VA or private medical treatment pertinent to the Veteran's psychiatric symptomatology, as well as any symptomatology of his service-connected grand mal epilepsy disability.  In this regard the RO should ask the Veteran for names and addresses of any private medical provider and for locations of VA medical facilities where he received treatment, to specifically include since December 2012.  Regardless of the response, the RO should attempt to obtain copies of any VA treatment records regarding these disabilities dated since December 2012.

2.  Advise the Veteran that he or others who have first-hand knowledge or were contemporaneously informed, may submit lay statements describing their impressions regarding the onset and chronicity of any psychiatric disorder. 

The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for VA examination by a psychiatrist or psychologist to determine the nature, onset, and likely etiology of any acquired psychiatric disorder.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination, noting the medical opinions already of record.  

After review of the evidence on file, and examining the Veteran, the examiner should identify any acquired psychiatric disorder present; to specifically include identifying any somatoform disorders as distinguished from neurological epilepsy seizure disorders, as well as any non-somatoform psychiatric disorder.  

For any acquired psychiatric disorder identified, the examiner should provide an opinion addressing whether it is as likely as not (a probability of 50 percent or greater) that the psychiatric disorder: 

is related to or had its onset in service; or

if psychosis is identified, that such psychosis manifested within one year of discharge from service; or 

was caused or aggravated by a service-connected disability, including by the grand mal epilepsy; or

If aggravation of a psychiatric disorder by the service-connected grand mal epilepsy is found, the examiner must attempt to establish a baseline level of severity of the psychiatric disorder prior to aggravation by the service-connected grand mal epilepsy.

In providing the above opinion, the examiner must comment on clinical record evidence during or since service showing: conversion/somatoform/psychogenic seizure/pseudoseizure (psychiatric) symptomatology; and other psychiatric, non-somatoform, symptomatology, including evidence of suicide attempts and diagnoses of adjustment disorder and depression shown within the first year after discharge from service. 

The examiner should set forth a complete rationale for all findings and conclusions in the examination report. 

4.  Then readjudicate the appeal, taking into consideration all evidence added to the file since the February 2012 Statement of the Case.  If a benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




